DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 10/20/2021, are acknowledged and entered.  Claims 5 and 20 have been cancelled by Applicant.  Claims 27-30 have been newly added.  Claim 25 remains withdrawn.  Claims 1-4, 6-19, and 21-30 are pending.

Response to Arguments
Any previous rejections and/or objections to claims 5 and 20 are withdrawn as being moot in light of Applicant’s cancellation of the claims.
Applicants' arguments, filed 10/20/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-4, 10-11, and 27-28 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 1 has been amended to recite a method of treating a disease or condition “associated with dysregulation of apoptosis mediated by Bcl-2-associated x-protein (BAX)”.  
The Specification discloses that the dysregulation of apoptosis is pivotal to a number of high mortality human pathogenesis including cardiovascular diseases and neurodegenerative diseases and that BAX is a pro-apoptotic protein representing a key gatekeeper and effector of mitochondrial apoptosis. Thus, inhibition of pro-apoptotic BAX impairs a cells ability to initiate premature or unwanted cell death in terminally differentiated cells, including cardiomyocytes and neurons.  See Specification at [0003].  
The Specification discloses methods of treating a disease or disorder in which “it is desirable to inhibit BAX, such as a cardiovascular disease or disorder”.  See Specification at [0007]; original Claim 1.
See Specification at [0044].
Dependent Claim 6, which depends directly from Claim 1, recites that the disease or condition is selected from the consisting of, inter alia, “a neurodegenerative disease or disorder” and “an immunological disorder”.
A person of ordinary skill in the art would not be reasonably apprised as to what diseases and conditions, out of all such diseases and conditions that exist, are diseases or conditions “associated with dysregulation of apoptosis mediated by Bcl-2-associated x-protein (BAX)”.  For example, while Applicants disclose treating “a liver disease”, “a kidney disease”, “an intestinal disease”, “a neurodegenerative disease or disorder”, and “a disease or disorder involving cell death and/or tissue damage” (Specification at [0044]), a person of ordinary skill in the art would not know what liver diseases, kidney diseases, intestinal diseases, and/or neurodegenerative diseases or disorders are “associated with dysregulation of apoptosis mediated by Bcl-2-associated x-protein (BAX)”.  Applicants broadly disclose diseases or disorders “involving cell death and/or tissue damage” as diseases and disorders intended to be treated with the claimed compounds, yet do not specify what such diseases and disorders are necessarily “associated with dysregulation of apoptosis mediated by Bcl-2-associated x-protein (BAX)”.  
At bottom, Applicants are attempting to claim treatment of a genus of subjects having a disease or condition “associated with dysregulation of apoptosis mediated by Bcl-2-associated x-

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 depends from Claim 1, which has been amended with an exclusionary proviso “provided that when R1 and R2 are each Br, m is 1, n is 1, Y is N, R3 is H, and the dashed line between A and B is a bond, X is not F or OH”.
 Claim 16 depends from Claim 12, which has also been amended with an exclusionary proviso “provided that when R1 and R2 are each Br, m is 1, n is 1, Y is N, R3 is H, and the dashed line between A and B is a bond, X is not F or OH”.
Claims 4 and 16, however, recite that the compound is selected from the group consisting of, inter alia,

    PNG
    media_image1.png
    257
    450
    media_image1.png
    Greyscale

which are precisely the compounds Applicants excluded from the claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, 1st Paragraph (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 22-24, 26 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
Independent Claim 19 has been amended with an exclusionary proviso “provided that when R1 is F, R2 is F, m is 1, n is 1, Y is N, R3 is H or (CH2)pOH and p is 2, X is not H; and that when R1 is H, R2 is H, Y is O, N or CH, and R3 is none, H or C1-C6 alkyl, X is not H”.
Independent Claim 24 has been amended with an exclusionary provisos:

    PNG
    media_image2.png
    210
    714
    media_image2.png
    Greyscale

	Applicants make these amendments to overcome cited prior art, i.e., in an attempt to exclude those species of the genera claimed that were already known in the art.
	Applicants, citing MPEP 2173.05(i), allege that these exclusions can be made because of positive recitations of various alternative substituents.
	In order to exclude a species as Applicants are attempting to do, that species in its entirety with all defined variables must be positively recited. While Applicants can also exclude a positively recited variable substituent and indeed can exclude multiple positively recited variable substituents, they cannot “make up” a new species with specific combinations of variables and exclude it from the claims. Here, the species Applicants are attempting to exclude that were known in the art are not positively disclosed or described by Applicants.  For example, the following species, taught by the cited prior art of CAO ET AL., is not disclosed or described by Applicants and therefore cannot be specifically excluded by the claims.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

There is simply nothing in the disclosure to suggest Applicants positively contemplated the species now excluded from the claims and there is accordingly no written support for their exclusion from the claims.  
	Accordingly, while Applicants could, for example, remove H as an allowable X variable in order to exclude this compound from the claimed genus (because H is a positively recited X variable), Applicants cannot only exclude H as an allowable X variable when certain other variables are selected.

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-19, 21-24, and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compounds BAI-A19, BAI-A21, BAI-A22, BAI-A23, or BAI-A24 and for treating hypoxic cardiomyocytes, cardiac ischemia, cardiac ischemia-reperfusion injury, or chemotherapy-induced cardiotoxicity comprising administration of BAI-A19, BAI-A21, BAI-A22, BAI-A23, or BAI-A24, does not reasonably provide enablement for i) other compounds of Formula (I); ii) treating other diseases or disorders comprising administering BAI-A19, BAI-A21, BAI-A22, BAI-A23, or BAI-A24; and/or iii) treating hypoxic cardiomyocytes, cardiac ischemia, cardiac ischemia-reperfusion injury, or chemotherapy-induced cardiotoxicity comprising administering other compounds of Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
The amended claims are drawn to compounds of Formula (I) per se and methods of treating a disease or condition “associated with dysregulation of apoptosis mediated by Bcl-2-associated x-protein (BAX)”.      
Firstly, the scope of compounds encompassed by the present claims is immense, likely numbering in the hundreds of millions given the numerous variable substituents in the claimed formulae. The following hypothetical compounds are species encompassed by the instant claims and are provided to demonstrate the immense breadth and structural diversity of the claimed genus.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Secondly, as discussed supra it is totally unclear what diseases or conditions are encompassed by “a disease or condition associated with dysregulation of apoptosis mediated by Bcl-2-associated x-protein (BAX)”.  However, the following diseases and conditions are disclosed by Applicants as intended to be treated as they are recited in dependent Claim 6: hypoxic cardiomyocytes, cardiac ischemia, cardiac ischemia-reperfusion injury, myocardial infarction, myocardial infarction and reperfusion injury, chemotherapy-induced cardiotoxicity, arteriosclerosis, heart failure, heart transplantation, aneurism, chronic pulmonary disease, ischemic heart disease, hypertension, pulmonary hypertension, thrombosis, cardiomyopathy, stroke, a neurodegenerative disease or disorder, an immunological disorder, ischemia and ischemia-reperfusion injury.  
	The claimed compounds appear to be “miracle drugs” alleged to treat everything from arthritis to AIDS to multiple sclerosis to Alzheimer’s disease.  See Specification at [0044]. This is, quite simply, not believable.  There is not a drug in existence at the time of Applicants’ invention that is effective in treating all of the diseases and conditions encompassed by the claims.

The state and predictability of the art, and relative skill of those in the art
With regard to the instantly claimed “a disease or condition associated with dysregulation of apoptosis mediated by Bcl-2-associated x-protein (BAX)”, Applicants appear to not actually know what diseases or conditions are actually diseases or disorders “associated with dysregulation of apoptosis mediated by Bcl-2-associated x-protein (BAX)” where it would be desirable to inhibit Bcl-2-associated x-protein (BAX) or what effect inhibiting BAX would have on the progression of the disease. Indeed, the prior and contemporaneous art does not establish a clear nexus between diseases and conditions and Bcl-2-associated x-protein (BAX) and in fact suggest that activating Bcl-2-associated x-protein (BAX) might be desirable in some diseases/conditions.
It is well established in the art of medicine that the myriad of diverse diseases and conditions alleged by Applicants as diseases or conditions “associated with dysregulation of apoptosis mediated by Bcl-2-associated x-protein (BAX)” are reflections of different causative factors and different cellular behaviors; one compound capable of treating one of these diseases/conditions is unlikely to be useful in treating other of these diseases/conditions.  For example, a person of ordinary skill in the art would find it unbelievable that a compound effective to treat AIDS would also be effective to treat stroke.  Or that a compound effective to treat asthma would also be effective to treat diabetes.  Or that the same compound would be effective in treating Alzheimer’s disease, multiple sclerosis, Parkinson’s disease, Huntington’s disease, and ALS.  A person of ordinary skill in the art at the time of Applicants’ filing would consider Applicants’ claims unbelievable.  
The treatment of all of the diseases/conditions encompassed by the claims with the same compounds inhibiting the same biological target is not considered enabled.  No compound (let alone a genus of compounds as broad as that presently claimed) has ever been found that can treat all of hypoxic cardiomyocytes, cardiac ischemia, cardiac ischemia-reperfusion injury, myocardial infarction, myocardial infarction and reperfusion injury, chemotherapy-induced cardiotoxicity, arteriosclerosis, heart failure, heart transplantation, aneurism, chronic pulmonary disease, ischemic heart disease, hypertension, pulmonary hypertension, thrombosis, cardiomyopathy, stroke, a neurodegenerative disease or disorder, an immunological disorder, ischemia and ischemia-reperfusion injury.  Indeed, there is no known therapeutic agent capable of treating all neurodegenerative diseases and all immunological disorders as encompassed by the claims, even though massive efforts have been directed towards this end of a “miracle drug” effective in treating virtually all neurodegenerative diseases and all immunological disorders in man.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits. Nearly all drugs are effective against only a limited group of closely related disease/conditions. For example chemotherapeutic drugs would be reasonably expected to treat various types of cancer, not to also be effective in treating AIDS and Alzheimer’s disease.  Antidiabetic drugs would be expected to treat diabetes and metabolic syndrome, not to also be effective in treating infertility and arthritis.  Therefore, a single compound effective against all of the diseases/conditions encompassed by the claims generally would be a revolutionary exception, indeed a miracle drug.  Applicant is asserting that he succeeded where others have failed. Where extensive efforts have all failed, it is reasonable for the Patent and Trademark Office to require proof that the claimed invention actually works for this specific utility. It is well established that a utility rejection is proper when scope of enablement is not reasonably correlated to the scope of the claims. (In re Vaeck 20 USPQ2d 1439, 1444, In re Ferens 163 USPQ 609).
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
The state of the art of Bcl-2-associated x-protein (BAX) is such that those of ordinary skill in the art have not established a link between Bcl-2-associated x-protein (BAX) and disease/conditions such that it would be clear to those skilled in the art what diseases or conditions, out of all diseases and conditions that a subject might be afflicted with, it would be desirable to inhibit Bcl-2-associated x-protein (BAX), let alone whether such inhibition would be therapeutically effective in treating the disease/condition.  Indeed, the art suggests it might actually be desirable to activate BAX in some diseases/conditions.  There is, quite simply, no evidence in the prior and contemporaneous art that, for example, inhibition of BAX would be effective in treating a subject with Alzheimer’s disease or diabetes or arthritis or virtually any of the diseases/conditions recited by Applicants.  

The amount of direction or guidance provided and the presence or absence of working examples
	The specification provides no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) necessary to treat all of the various diseases/conditions claimed, particularly in humans. 
	The specification provides very limited guidance and direction for making compounds of the invention.  Indeed, only 23 species having very similar structures were actually made by Applicants. 
	The specification provides an in vitro example demonstrating that compounds tested in BAX inhibition assay using tBID-induced BAX activation in liposomal membranes inhibit BAX in vitro.  See FIG. 8.
	The specification provides working examples demonstrating BAI-1 and other compounds of the invention inhibit doxorubicin-induced cell death in human cardiomyocytes.
	The specification provides no factual evidence or clear link between inhibition of BAX and therapeutic treatment of the diseases/conditions encompassed by the claims.  
Applicants describe formulations at page 13, which merely states the compounds and compositions of the invention can be administered to subjects using routes of administration known in the art.  Doses required to practice their invention are not described anywhere in the disclosure other than to state that the one or more compounds are administered in an amount effective to inhibit BAX in a subject.  
There are no working examples correlating inhibition of BAX with efficacy in the treatment of hypoxic cardiomyocytes, cardiac ischemia, cardiac ischemia-reperfusion injury, myocardial infarction, myocardial infarction and reperfusion injury, chemotherapy-induced cardiotoxicity, arteriosclerosis, heart failure, heart transplantation, aneurism, chronic pulmonary disease, ischemic heart disease, hypertension, pulmonary hypertension, thrombosis, cardiomyopathy, stroke, a neurodegenerative disease or disorder, an immunological disorder, ischemia and ischemia-reperfusion injury using the claimed compounds (i.e., Applicants have not shown that inhibition of BAX activity with a compound of the invention correlates to in vivo efficacy with the same compound in any model of any of the claimed diseases/conditions).  

The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of compounds could be predictably used as a treatment for all of the diseases/conditions encompassed by the claims as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants have presented a general idea that because a limited number of closely related compounds having specific structural features inhibit BAX in vitro, they must therefore, a priori, be useful in the treatment of hypoxic cardiomyocytes, cardiac ischemia, cardiac ischemia-reperfusion injury, myocardial infarction, myocardial infarction and reperfusion injury, chemotherapy-induced cardiotoxicity, arteriosclerosis, heart failure, heart transplantation, aneurism, chronic pulmonary disease, ischemic heart disease, hypertension, pulmonary hypertension, thrombosis, cardiomyopathy, stroke, a neurodegenerative disease or disorder, an immunological disorder, ischemia and ischemia-reperfusion injury.  
However, the claims encompass an indeterminable number of compounds (likely numbering in the hundreds of millions) having a plethora of chemically and biologically distinct substituents and structures.  Applicants appear to have synthesized 23 compounds with very similar core structures (see FIG. 3A, 3B, and 3C).  The following compounds are considered representative of the structurally diversity of compounds actually made by Applicants:

    PNG
    media_image5.png
    247
    221
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    188
    187
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    214
    240
    media_image7.png
    Greyscale


It is evident that a very small percentage of the claimed compounds were actually synthesized and tested (for BAX inhibition) by Applicants and all of the synthesized compounds were closely related in structure.  For example, as defined in Claim 1:
 R1 and R2 are independently none, C1-C5 alkyl, F, Cl, Br, I, CN, NO2, NR4, NR42, OR4, CF3, COOH, COOR4, NHR4, OCR4, OCOR4, OR4, SR4, SOR4, or SO2R4; and
X is H, NH2, OH, O, F, Cl, Br, I, CN, SH, NO2, NR4, NR42, OR, CF3, COOH, R4, COOR4, NHR4, OCR4, OCOR4, OR4, SR4, SOR4, or SO2R4.  
Only compounds wherein R1 and/or R2 are H, halogen, or –CH3 and X is H, -F, or –OH were synthesized and tested by Applicants.  
Thus, the compounds actually synthesized and screened by Applicants do not at all correlate in scope with the claimed subject matter.  For example, the following compound, BAI-A22 was made and tested by Applicants for inhibition of BAX.  Compound A is a hypothetical compound that is also encompassed by the claims.  


    PNG
    media_image8.png
    214
    205
    media_image8.png
    Greyscale
        
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

							  Compound A
This compound, and compounds like it, have not been synthesized or tested.  One skilled in the art would not reasonably expect that Compound A would have similar activity to the compounds synthesized and tested by Applicants.  There is simply no common structural feature that can be considered to link these compounds as being similar, structurally or biologically.  Given the extremely diverse compounds encompassed by the claims and the very limited examples provided in the specification, the skilled artisan cannot predict what structural features (other than those of the compounds actually synthesized) are important for BAX inhibition.  In other words, the structure activity relationship demonstrated in the examples is limited to a very small sub-genus of compounds.  
Determining if any particular claimed compound would treat any particular disease state would require synthesis of the compound, formulation into a suitable dosage form, and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  This is undue experimentation given the scope of the claims, the state and predictability of the art, and the very limited guidance and direction provided by Applicants.  
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Response to Arguments
Applicants argue the claims as amended define both A and B as phenyl and that Q requires a ring component. Applicants argue all compounds bear such features consistent with the examples and that all compounds can be prepared using routine chemistry in view of the illustrated schemes.
In response, the Examiner submits that amending the claims to only those where both A and B are phenyl and Q requires a ring component, while certainly narrower than the genus previously claimed, is still extremely broad as discussed in detail supra.  Furthermore, Applicants have presented no factual evidence in support of their assertion that “all compounds can be prepared using routine chemistry in view of the illustrated schemes”.
Applicants argue it was known that BAX is a central mediator of both necrosis and apoptosis and that the Specification illustrates the mechanisms of BAX inhibition for treating dysregulation of apoptosis, which is an underlying cause of the recited diseases or conditions.
In response, the Examiner submits that Applicants have presented no factual evidence that dysregulation of apoptosis is “an underlying cause of the recited diseases or conditions” of all of the recited conditions.  While dysregulation of apoptosis might be an observed result of some of the claimed conditions, there is simply no evidence of record that dysregulation of apoptosis is the underlying cause of, for example, hypertension, or that inhibiting BAX would treat hypertension.  Similarly, the claims encompass treating any and all a neurodegenerative diseases or disorders and immunological disorders purported to be “associated with dysregulation of apoptosis mediated by Bcl-2-associated x-protein (BAX)”, yet Applicants provide no evidence that BAX is a known biological target of neurodegenerative diseases or disorders and immunological disorders.
Applicants argue that the specification ([0077]-[0080] and the figures therein) illustrates the therapeutic effect via BAX inhibition on animal models at a dose of, for example, 2 mg/kg. In view of this information, Applicants assert one of ordinary skill in the art would have been able to use common knowledge or routine experiments to identify a suitable dosage in humans.
In response, Applicants administered three structurally related compounds in a single dose in a single animal model of doxorubicin-induced cardiotoxicity.  As acknowledged by the Examiner, Applicants are enabled for treating chemotherapy-induced cardiotoxicity comprising administration of BAI-A19, BAI-A21, BAI-A22, BAI-A23, or BAI-A24.  However, no other doses of any compound of the invention are disclosed or described by Applicants.  Indeed, Applicants do not even disclose or describe broad, generic dose ranges intended to be administered to any subject.
As far as the quantity of experimentation necessary, Applicants argue that in view of the illustrated synthesis route and the general knowledge of organic chemistry, one could readily apply the same or similar approach to the synthesis of other compounds.
In response, the Examiner submits that the quantity of experimentation is not limited to only synthesizing compounds encompassed by the claims.  Rather, one must make a compound, determine whether it inhibits BAX in vitro, formulate into a suitable dosage form, determine administration routes and amounts that lead to therapeutically relevant concentrations in vivo, and then test it in a model of a specific disease or disorder.  Given the breadth of the claims, the state and predictability of the art, the guidance and direction provided by Applicants, and the limited working examples, it would take undue experimentation for a person of ordinary skill in the art to treat hypoxic cardiomyocytes, cardiac ischemia, cardiac ischemia-reperfusion injury, myocardial infarction, myocardial infarction and reperfusion injury, chemotherapy-induced cardiotoxicity, arteriosclerosis, heart failure, heart transplantation, aneurism, chronic pulmonary disease, ischemic heart disease, hypertension, pulmonary hypertension, thrombosis, cardiomyopathy, stroke, a neurodegenerative disease or disorder, an immunological disorder, ischemia and ischemia-reperfusion injury in a subject with the full scope of compounds encompassed by the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 19 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REGISTRY NUMBER 765216-90-8 (Entered STN Oct. 18, 2004).
Registry Number 765216-90-8 teaches the following compound entered STN on Oct. 18, 2004:

    PNG
    media_image10.png
    240
    403
    media_image10.png
    Greyscale

See Registry Entry for 765216-90-8.
This compound anticipates the claimed genera when R1 and R2 are CF3, n is 1, X is H, m is 1, Y is N, and R3 is C1 alkyl.

Claim(s) 19 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REGISTRY NUMBER 499987-00-7 (Entered STN March 19, 2003).
Registry Number 499987-00-7 teaches the following compound entered STN on March 19, 2003:

    PNG
    media_image11.png
    201
    306
    media_image11.png
    Greyscale

See Registry Entry for 499987-00-7.
This compound anticipates the claimed genera when R1 and R2 are H, n is 1, X is OH, m is 1, and Y is CH.

Claim(s) 19 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOURQUIN ET AL. (Helvetica Chimica Acta., 1958, vol. 41, pages 1072-1108).
Bourquin et al. teach a compound having the formula:

    PNG
    media_image12.png
    85
    358
    media_image12.png
    Greyscale

wherein R is 
    PNG
    media_image13.png
    36
    208
    media_image13.png
    Greyscale
. See Table 11, Compound No. 6.  
This compound anticipates the claimed genera when R1 is H, R2 is SR4, R4 is C6 alkyl, n is 1, X is H, m is 1, Y is N, and R3 is C1 alkyl.

Claim(s) 19 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LUDWIG ET AL. (Journal of the American Chemical Society, 1954, vol. 76, pages 2891-2893).
Ludwig et al. teach a compound having the formula:

    PNG
    media_image14.png
    35
    194
    media_image14.png
    Greyscale

wherein R1 and R2 are Phenyl.  See Table I, Compound No. 27.  
This compound anticipates the claimed genera when R1 is H, R2 is H, n is 1, X is OH, m is 1, and Y is O.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629 
                                                                                                                                                                                                       UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.